DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 20 September 2022 for the application filed 20 August 2020. Claims 11-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 14/769,461, filed 21 August 2015; 371 of PCT/US2013/027435, filed 22 February 2013) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings were received on 20 September 2020.  These drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:
“c) the at least one header has a cavity and a port open to the cavity…”; and
“… wherein the at least one spiral filament[[s]] are spread on a surface of the core”.
Claim 16 is objected to because of the following informalities:
“…comprising gas transfer membranes, the plurality of generally independent cords potted in the at least one header…”; and
“… wherein the at least one spiral filament[[s]] are spread on a surface of the core”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 11-13, 16-18, 21, 23, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over PASQUALI et al. (US Patent 5,725,949).
	Regarding Claim 11, PASQUALI discloses a hollow-fiber bundle containing at least one core bundle (abstract). The hollow-fiber bundle includes a core bundle comprising hollow fibers 1 arranged around multifilament yarns 2 with helically-wound winding thread 4 spaced apart on the surface of the core bundle (i.e., at least one spiral filament wrapped around the core wherein the spiral filaments are spread on a surface of the core; c6/28-48; FIG. 2). The core bundle comprises 6 to 40 hollow fibers (c5/9-11). At least one end of at least one hollow-fiber bundle (i.e., a plurality of generally independent cords) is embedded in at least one tube sheet (i.e., at least one header) such that all hollow fiber ends of the hollow-fiber bundle are enclosed by tube sheet material in a fluid-tight manner (i.e., outer surfaces of open ends of the gas transfer membrane are sealed to the at least one header; c5/44-51) such that the inner cavities of the hollow fibers are not closed off from the at least one tube sheet (i.e., a module; the header has a cavity; the cords extend from the header; c5/59-61). PASQUALI further discloses the use of the hollow-fiber bundle for gas separation and oxygenation of blood (i.e., [the] plurality of generally independent cords comprising gas transfer membranes; a plurality of hollow fiber gas transfer membranes parallel with the longitudinal axis of the cord; c5/64-67; FIG. 2). As further shown in FIG. 2, the core of the hollow-fiber bundle extends along the length of the hollow fibers 1 generally parallel with a longitudinal axis of the hollow fibers (i.e., [the] core extending along the length of the cord generally parallel with a longitudinal axis of the cord).
	While PASQUALI is deficient in explicitly disclosing the header has a port open to the cavity of the header, the prior art does disclose the use of the hollow-fiber bundle for gas separation and blood oxygenation (c5/64-67), i.e., the disclosed tube sheet therefore inherently includes at least one port to allow for introduction or removal of fluids to the connected lumens of the hollow fibers. Thus, the claimed limitation, the lumens of the gas transfer membranes are in communication with the port through the cavity, is anticipated by or inherently obvious over PASQUALI.
	Regarding Claim 12, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 11. PASQUALI further teaches the core bundle is wound together by winding thread 3 (i.e., the core comprises one or more reinforcing filaments; c5/23-26; c6/27-34).
	Regarding Claim 13, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 11, PASQUALI further teaches the hollow-fiber bundle includes an additional winding thread 4 (c6/38-41); said winding thread comprises one or more textured multifilament threads (i.e., wherein the at least one spiral filament wrapped around the core comprises a multifilament reinforcing yarn; c3/16-18).
	Regarding Claim 16, as applied to the rejection of Claim 11, PASQUALI discloses or, in the alternative, makes obvious the claimed module of part b. PASQUALI is deficient in explicitly disclosing a reactor comprising a tank and the module being located in the tank.
	However, the prior art does disclose the use of the hollow-fiber bundle for gas separation and blood oxygenation (c5/64-67), i.e., such disclosed uses would inherently require the at least one hollow-fiber bundle and at least one tube sheet to be contained at least within a tank or container for the proper operation of the at least one hollow-fiber bundle. Thus, the claimed limitation of a reactor comprising a tank and the module being located in the tank is inherently anticipated by or obvious over PASQUALI.
	PASQUALI is further deficient in disclosing a gas delivery system configured to provide a gas to the port.
	However, the prior art does disclose the use of the hollow-fiber bundle for gas separation and blood oxygenation (c5/64-67), i.e., such a disclosure implies that at least gas or oxygen is conveyed to a port of the at least one tube sheet which would require some sort of gas delivery system. Thus, the claimed limitation of a gas delivery system is inherently anticipated by or obvious over PASQUALI.
	Finally, the limitation wherein a gas is provided to the port is directed toward a material or article acted upon by the claimed reactor. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Furthermore, the manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Because the prior art discloses all claimed structural and functional limitations of the reactor, the instant limitation is necessarily disclosed or inherent.
	Regarding Claim 17, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 16. PASQUALI further teaches the core bundle is wound together by winding thread 3 (i.e., the core comprises one or more reinforcing filaments; c5/23-26; c6/27-34).
	Regarding Claim 18, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 16, PASQUALI further teaches the hollow-fiber bundle includes an additional winding thread 4 (c6/38-41); said winding thread comprises one or more textured multifilament threads (i.e., wherein the at least one spiral filament wrapped around the core comprises a multifilament reinforcing yarn; c3/16-18).
	Regarding Claim 21, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 11. PASQUALI further discloses the two winding threads that are wound helically around the hollow fibers of the core bundle are wound in opposite directions (i.e., wherein the at least one spiral filament wrapped around the core comprises a reinforcing yarn wrapped in a clockwise spiral around the core and a reinforcing yarn wrapped in a counter-clockwise spiral around the core; c4/21-25).
	Regarding Claim 23, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 11. PASQUALI further discloses the hollow fibers 1 of the core allow for mass transfer (c5/61-63) and at least have pores (i.e., wherein the hollow fiber gas transfer membranes are nonporous or semiporous; c6/1-3).
	Regarding Claim 25, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 17. PASQUALI further discloses the two winding threads that are wound helically around the hollow fibers of the core bundle are wound in opposite directions (i.e., wherein the at least one spiral filament wrapped around the core comprises a reinforcing yarn wrapped in a clockwise spiral around the core and a reinforcing yarn wrapped in a counter-clockwise spiral around the core; c4/21-25).
	Regarding Claim 26, PASQUALI discloses or, in the alternative, makes obvious the module of Claim 17. PASQUALI further discloses the hollow fibers 1 of the core allow for mass transfer (c5/61-63) and at least have pores (i.e., wherein the hollow fiber gas transfer membranes are nonporous or semiporous; c6/1-3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	 
Claim Rejections - 35 USC § 103
Claims 14, 15, 19, 20, 22, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PASQUALI et al. (US Patent 5,725,949).
	Regarding Claims 14 and 19, PASQUALI anticipates or, in the alternative, makes obvious the module and reactor of Claims 11 and 16, respectively. PASQUALI is deficient in disclosing the plurality of generally independent cords have an outside diameter of between 0.3 mm and 2.0 mm.
	However, PASQUALI discloses the hollow fiber bundles comprise hollow fiber membranes 1 with outer diameters of 100-600 µm (c5/8-11). As further shown in FIG. 2, these hollow fiber membranes 1 are circumferentially arranged around a central core to form the claimed cord. For a cord comprising six hollow fibers, the cord diameter would be approximately 200-1200 µm; for ten hollow fibers, the diameter would be approximately 320-1900 µm. These ranges overlap with the claimed range of the plurality of generally independent cords having outside diameters between 0.3 mm and 2.0 mm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings of unexpected results or criticality to the outside diameter of the cords, such a diameter range would have been obvious to one of ordinary skill in the art.
	Furthermore, PASQUALI discloses a core bundle with dimensions as shown in FIG. 2. Because the prior art teaches that the disclosed hollow-fiber bundle can be used in gas separation, i.e., implying gas transfer membranes as claimed, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices, in this case, the outside diameter of the cords. Because the claimed invention would not perform differently than that of PASQUALI, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Absent showings of unexpected results or criticality to the outside diameter of the cords, such a diameter range would have been obvious to one of ordinary skill in the art.
	Regarding Claims 15 and 20, PASQUALI anticipates or, in the alternative, makes obvious the module and reactor of Claims 11 and 16, respectively. PASQUALI is deficient in disclosing the plurality of hollow fiber gas transfer membranes have outside diameters of 200 microns or less.
	However, PASQUALI discloses the hollow fiber bundles comprise hollow fiber membranes with outer diameters of 100-600 µm (c5/8-11), which overlaps with the claimed range of the plurality of hollow fiber gas transfer membranes having outside diameters of 200 microns or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings of unexpected results or criticality to the outside diameter of the hollow fiber gas transfer membranes, such a diameter range would have been obvious to one of ordinary skill in the art.
	Furthermore, PASQUALI discloses the hollow fibers 1 have dimensions as shown in FIG. 2. Because the prior art teaches that the disclosed hollow-fiber bundle can be used in gas separation, i.e., implying gas transfer membranes as claimed, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices, in this case, the outside diameters of the hollow fiber gas transfer membranes. Because the claimed invention would not perform differently than that of PASQUALI, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04). Absent showings of unexpected results or criticality to the outside diameter of the hollow fiber gas transfer membranes, such a diameter range would have been obvious to one of ordinary skill in the art.
	Regarding Claims 22 and 28, PASQUALI anticipates or, in the alternative, makes obvious the module and reactor of Claims 11 and 16, respectively. PASQUALI is deficient in disclosing that the sum of the circumferences of the plurality of hollow fiber gas transfer membranes is at least 1.5 times the circumference of a circle having the outside diameter of one of the generally independent cords.
	However, PASQUALI shows in FIG. 2 a hollow fiber bundle with ten hollow fiber membranes 1 circumferentially arranged around a central core. At 100 µm hollow fiber diameters (c5/8-11), the approximate sum of the circumferences of the membranes is 3142 µm, and the corresponding circumference of a circle circumscribing the outer diameter of the cord formed by the hollow fiber membranes is approximately 1000 µm (i.e., the sum of the circumferences of the plurality of hollow fiber gas transfer membranes is at least 1.5 times the circumference of a circle having the outside diameter of one of the generally independent cords). 

Claims 24 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PASQUALI et al. (US Patent 5,725,949) in view of HUSAIN et al. (US PGPub 2004/0229343 A1).	
Regarding Claims 24 and 27, PASQUALI anticipates or, in the alternative, makes obvious the module and reactor of Claims 11 and 16, respectively. PASQUALI is deficient in disclosing the plurality of hollow fiber gas transfer membranes have a wall thickness of 50 microns or less.
HUSAIN discloses a fabric made from a gas permeable hollow fiber (p0011); useful for bioreactor modules in supplying air or oxygen to a fluid to be treated (p0013, p0014). HUSAIN further discloses the fibers have small outside diameters, 100 µm or less, with thickness of 20 µm or less (p0016), which overlaps with the claimed range of a wall thickness of 50 µm or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, such a fine hollow fiber membrane provides for sufficient oxygen transfer and low pressure loss across the membrane (p0016). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to provide a wall thickness of 50 µm or less as suggested by HUSAIN for the hollow fiber bundle cord taught by PASQUALI.

Response to Arguments
	Applicant’s arguments filed 20 September 2022 have been fully considered.
	Applicant’s amendments have addressed the Claim Objections of Claims 11, 14-16, 19, 20, 22-24, and 26-28; these objections have been withdrawn. Please note the added Claim Objections.
	Applicant’s amendments have addressed the 35 USC 112(b) rejections of Claims 11-28; these rejections have been withdrawn.
	Applicant’s amendments and arguments with respect to the prior art rejections have been fully considered but are not persuasive.
	Applicant argues that as-amended, Claims 11 and 16 now recite that “the spiral filaments are spread on a surface of the core” – this limitation is not taught or disclosed by PASQUALI (pg. 8, middle). Applicant explains that PASQUALI “teaches that where the hollow fibers are undulating, the winding thread is arranged in troughs of the undulation of the hollow fibers to ensure that the undulation of the core bundles is not diminished by tension to the bundles” and further teaches “laying the winding thread fairly loosely onto the core bundle”; as such, PASQUALI does not teach the winding thread is spread on a surface of the core. (pg. 8, middle).
	The Examiner respectfully disagrees.
It seems that Applicant is attempting to argue features shown in, for example, FIG. 4 of the disclosure where winding threads 16 are bundled but spread apart from each other (i.e., not “bunched up” as a cord, but lying flat against the center core 12 as in a flat ribbon-like placement). However, such features are not actually claimed, i.e., there is no limitation that requires these spiral filaments to be “spread” as intended in the figures of the disclosure. The claimed limitation has only required “at least one spiral filaments” and that “the [at least one] spiral filaments are spread on a surface”; PASQUALI certainly teaches this arrangement: as shown in FIG. 2, PASQUALI indicates that winding thread 4 is “spread” across the surface of the center core bundle. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777